                                                               1   HUNTON ANDREWS KURTH LLP
                                                                   EMILY BURKHARDT VICENTE (SBN 263990)
                                                               2   D. ANDREW QUIGLEY (SBN 280986)
                                                                   Email: ebvicente@huntonak.com
                                                               3   Email: aquigley@huntonak.com
                                                                   550 S. Hope Street, Suite 2000
                                                               4   Los Angeles, California 90071
                                                                   Telephone: (213) 532-2000
                                                               5   Facsimile: (213) 532-2020
                                                               6   HUNTON ANDREWS KURTH LLP
                                                                   KAREN JENNINGS EVANS (SBN 197046)
                                                               7   Email: kevans@huntonak.com
                                                                   50 California Street, Suite 1700
                                                               8   San Francisco, California 94111
                                                                   Telephone: (415) 975-3700
                                                               9   Facsimile: (415) 975-3701
                                                              10   Attorneys for Defendant
                                                                   UPS GROUND FREIGHT, INC.
                                                              11   erroneously named as United Parcel Service, Inc..
Hunton Andrews Kurth LLP

                           San Francisco, California 94111
                           50 California Street, Suite 1700




                                                              12

                                                              13
                                                                                      THE UNITED STATES DISTRICT COURT

                                                              14
                                                                                 FOR THE EASTERN DISTRICT OF CALIFORNIA

                                                              15
                                                                   TYRONE DOUTHERD,                          CASE NO. 2:17-CV-02225-KJM-EFB
                                                              16

                                                              17               Plaintiff,                    STIPULATION AND ORDER
                                                                                                             REGARDING THE DEADLINE FOR
                                                              18         v.                                  UPS GROUND FREIGHT INC.’S
                                                              19                                             REPLY TO ITS MOTION FOR
                                                                   DORIS MARIE MONTESDEOCA,                  SUMMARY JUDGMENT
                                                              20   ESTATE OF LUCILLE J. SMITH,
                                                              21   DECEASED, UNITED PARCEL
                                                                   SERVICE, INC., LIBERTY MUTUAL Complaint Filed: August 25, 2018
                                                              22   INSURANCE COMPANY, AND DOES Judge: Hon. Kimberly J. Mueller
                                                              23   1-30,
                                                              24               Defendant.
                                                              25

                                                              26

                                                              27

                                                              28

                                                                       STIPULATION AND [PROPOSED] ORDER REGARDING THE DEADLINE FOR UPS
                                                                       GROUND FREIGHT INC.’S REPLY TO ITS MOTION FOR SUMMARY JUDGMENT
                                                               1   I.    INTRODUCTION
                                                               2         The Parties, Plaintiff Tyrone Doutherd, (“Plaintiff”) and Defendant UPS
                                                               3   Ground Freight, Inc. (“UPSF”), through their respective attorneys of record, hereby
                                                               4   jointly stipulate to, and request the Court’s approval extending the deadline for UPSF
                                                               5   to file its reply papers in support of its motion for summary judgment from March 20,
                                                               6   2020 to March 25, 2020.
                                                               7   II.   RECITALS/GROUNDS FOR RELIEF
                                                               8         UPSF filed a Motion for Summary Judgment, or in the Alternative, Partial
                                                               9   Summary Judgment, in response to which Plaintiff requested additional time to file an
                                                              10   opposition. The parties stipulated to an extension of the time for Plaintiff to file his
                                                              11   opposition to March 6, 2020, and for UPSF to file its Reply on March 20, 2020. The
Hunton Andrews Kurth LLP

                           San Francisco, California 94111
                           50 California Street, Suite 1700




                                                              12   parties also agreed to continue the hearing on UPSF’s motion to April 24, 2020. The
                                                              13   Court approved this Stipulation. (Dkt. 132.)
                                                              14         Plaintiff subsequently filed two of his opposition papers on March 8, 2020 (Dkt.
                                                              15   136 and 137), after the agreed upon deadline. Because of this UPSF had less time
                                                              16   than the parties previously stipulated to for drafting and filing its reply papers.
                                                              17         Accordingly, to provide UPSF with additional time to prepare and file its reply,
                                                              18   the parties have agreed to extend UPSF’s deadline for filing its reply papers. This still
                                                              19   leaves the Court adequate time to review the pleadings.
                                                              20         THEREFORE, the parties stipulate and agree, and respectfully request that the
                                                              21   Court order, as follows:
                                                              22         1. UPSF shall have up to and including March 25, 2020 to file its reply papers
                                                              23             in support of its Motion for Summary Judgment.
                                                              24         2. The hearing date, for oral argument, shall be remain on April 24, 2020.
                                                              25   //
                                                              26   //
                                                              27   //
                                                              28
                                                                                                        1
                                                                    STIPULATION AND ORDER REGARDING THE DEADLINE FOR UPS GROUND FREIGHT
                                                                               INC.’S REPLY TO ITS MOTION FOR SUMMARY JUDGMENT
                                                               1          SO STIPULATED.
                                                               2

                                                               3
                                                                   Dated: March 10, 2020                 HUNTON ANDREWS KURTH
                                                               4

                                                               5                                         _/s/ Karen Jennings Evans
                                                                                                         Emily Burkhardt Vicente
                                                               6                                         Karen Jennings Evans
                                                               7                                         Attorney for Defendant
                                                                                                         UPS Ground Freight
                                                               8

                                                               9

                                                              10

                                                              11   Dated: March 10, 2020                 LAW OFFICES OF ELLEN DOVE
Hunton Andrews Kurth LLP

                           San Francisco, California 94111
                           50 California Street, Suite 1700




                                                              12                                          /s/ Ellen C. Dove_
                                                              13                                         (as authorized on March 10, 2020)
                                                                                                         Ellen C. Dove
                                                              14                                         Attorney for Plaintiff
                                                              15                                         Tyrone Doutherd

                                                              16

                                                              17                                         ORDER
                                                              18         The Stipulation of the Parties is accepted. It IS HEREBY ORDERED that
                                                              19   UPSF shall have up to and including March 25, 2020 to file its reply papers in support
                                                              20   of its Motion for Summary Judgment. The hearing date for oral argument shall
                                                              21   remain on April 24, 2020.
                                                              22

                                                              23         IT IS SO ORDERED.
                                                              24

                                                              25   DATED: March 16, 2020
                                                              26

                                                              27

                                                              28
                                                                                                        2
                                                                    STIPULATION AND ORDER REGARDING THE DEADLINE FOR UPS GROUND FREIGHT
                                                                               INC.’S REPLY TO ITS MOTION FOR SUMMARY JUDGMENT
